Name: Commission Regulation (EC) No 2184/1999 of 14 October 1999 opening a tariff quota for the import of certain goods originating in Estonia resulting from the processing of agricultural products covered by the Annex to Council Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: tariff policy;  trade;  processed agricultural produce;  agri-foodstuffs;  Europe
 Date Published: nan

 EN Official Journal of the European Communities15. 10. 1999 L 267/25 COMMISSION REGULATION (EC) No 2184/1999 of 14 October 1999 opening a tariff quota for the import of certain goods originating in Estonia resulting from the processing of agricultural products covered by the Annex to Council Regulation (EC) No 3448/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), as last amended by Commission Regulation (EC) No 2491/98 (2), and in particular Article 7(2) thereof, Having regard to Council Decision 1999/86/EC of 18 May 1998 on the conclusion of a Protocol adjusting trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the Euro- pean Union and the outcome of the Uruguay Round nego- tiations on agriculture, including improvements to the existing preferential arrangements (3), and in particular Articles 1 and 5 of that Protocol, Whereas: (1) Protocol 2 on trade in processed agricultural products between the Community and Estonia was amended by the Protocol amending the Europe Agreement with the Republic of Estonia following enlargement and the Uruguay Round, which entered into force on 1 September 1999. (2) This amended Protocol 2 provides for concessions to Estonia, in respect of certain products falling within CN code 2202 90, additional to those already provided for in Council Regulation (EC) No 26/1999 of 21 December 1998 adopting autonomous and transitional measures for Europe Agreements with Lithuania, Latvia and Estonia in certain processed agricultural products (4). It is therefore necessary to open, for 1999, the quota provided for in the Annex to Protocol 2 on trade in processed agricultural products between the Community and Estonia, with effect from the date on which that Protocol enters into force. (3) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Codes (5), as last amended by Regulation (EC) No 1662/1999 (6), brought together in a single Regulation the provisions governing the adminis- tration of tariff quotas to be used in the chronological order of the dates of acceptance of the declaration relating to the release for free circulation. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions relating to trade in processed agricultural products not listed in Annex I, HAS ADOPTED THIS REGULATION: Article 1 From 1 September 1999 to 31 December 1999, the goods from Estonia which are listed in the Annex to this Regulation shall be subject to the duties recorded in that Annex within the limit of the annual quota indicated therein. Article 2 The Community tariff quota referred to in Article 1 shall be managed by the Commission in accordance with the provisions of Articles 308a to 308d of Regulation (EEC) No 2454/93. Article 3 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. It shall be applicable from 1 September 1999. (1) OJ L 318, 20.12.1993, p. 18. (2) OJ L 309, 19.11.1998, p. 28. (3) OJ L 29, 3.2.1999, p. 9. (5) OJ L 253, 11.10.1993, p. 1. (4) OJ L 5, 9.1.1999, p. 1. (6) OJ L 197, 29.7.1999, p. 25. EN Official Journal of the European Communities 15. 10. 1999L 267/26 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1999. For the Commission Erkki LIIKANEN Member of the Commission Description ANNEX Rate of duty applicable (EUR/100 kg) Order No CN code 4,77milk 720 tonnes 5,04 2202 90 99 2202 90 95 Waters containing fat obtained from2202 90 91 6,77 09.6541 Quota